IN THE SUPREME COURT OF THE STATE OF DELAWARE

CAlVIERON DAVIS, §
§ No. 308, 2015
Defendant Below— §
Appellant, §
§ Court Below—Superior Court
V. § of the State of Delaware,
§ in and for New Castle County
STATE OF DELAWARE, § Cr. ID 1007021708
§
Plaintiff Below— . §
Appellee. §

Submitted: October 1, 2015
Decided: November 9, 2015

Before STRINE, Chief Justice; HOLLAND, and VALIHURA, Justices.
O R D E R

This 9th day of November 2015, upon consideration of the appellant's
Supreme Court Rule 26(c) brief, his attorney's motion to withdraw, and the
State's response thereto, it appears to the Court that:

(1) In May 2011, following a four-day trial, a Superior Court jury
convicted the defendant-appellant, Cameron Davis, of three counts of
Robbery in the First Degree, three counts of Possession of a Firearm During
the Commission of a Felony, three counts of Possession of a Firearm by a
Person Prohibited, and two counts of Conspiracy in the Second Degree. The
Superior Court sentenced Davis to a total period of thirty-four years at Level

V incarceration, to be suspended after serving eighteen years in prison for

decreasing levels of supervision. We afﬁrmed on direct appeal.1 Thereafter,
Davis ﬁled a motion for postconviction relief, which the Superior Court
denied on May 18, 2015. Davis appeals that order.

(2) Davis’s counsel on appeal has ﬁled a brief and a motion to
withdraw under Rule 26(c). Davis’s counsel asserts that, based upon a
complete and careﬁil examination of the record, there are no arguably
appealable issues. By letter, Davis’s attorney informed him of the provisions
of Rule 26(c) and provided Davis with a copy of the motion to withdraw and
the accompanying brief. Davis also was informed of his right to supplement
his attorney's presentation. Davis has not raised any issues for the Court’s
consideration. The State has responded to the position taken by Davis’s
counsel and has moved to afﬁrm the Superior Court’s judgment.

(3) The standard and scope of review applicable to the consideration
of a motion to withdraw and an accompanying brief under Rule 26(c) is
twofold: (a) this Court must be satisﬁed that defense counsel has made a
conscientious examination of the record and the law for arguable claims; and

(b) this Court must conduct its own review of the record and determine

whether the appeal is so totally devoid of at least arguably appealable issues
that it can be decided without an adversary presentation.2

(4) This Court has reviewed the record carefully and has concluded
that Davis’s appeal is wholly without merit and devoid of any arguably
appealable issue. We also are satisﬁed that Davis’s‘counsel has made a
conscientious effort to examine the record and the law and has properly
determined that Davis could not raise a meritorious claim in this appeal.

NOW, THEREFORE, IT IS ORDERED that the State’s motion to
afﬁrm is GRANTED. The judgment of the Superior Court is AFFIRMED.

The motion to withdraw is moot.

BY THE COURT:

/s/ Randy J. Holland
Justice

2 Penson v. Ohio, 488 US. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486
US. 429, 442 (1988); Anders v. California, 386 US. 738, 744 (1967).

3